PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Kimberly-Clark Worldwide, Inc.
Application No. 15/306,431
Filed: 24 Oct 2016
Patent No. 11,154,491
Issued: 26 Oct 2021				
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT	
:	AND NOTICE OF INTENT
:	TO ISSUE 
:	CERTIFICATE OF CORRECTION	
Docket No. 64948408US02 (27839-4330)



This is a redetermination of the patent term adjustment in response to the application for patent term adjustment, filed January 7, 2022, requesting that the patent term adjustment determination for the above-identified patent be changed from 263 days to 440 days. 

This redetermination of patent term adjustment is not the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under         35 U.S.C. §154(b)(4).

On October 26, 2021, the instant application issued as Patent No. 11,154,491 with a patent term adjustment of 263 days.  The Office determined a patent term adjustment of 263 days based upon 518 days of “A” delay plus 81 days of “B” delay, reduced by 117 days of overlap between “A” and “B” delay, and 219 days of Applicant delay.  The instant application for patent term adjustment was timely filed with a one month extension of time.  The assessment of  “A” delay, “B ” delay, and overlap is not in dispute. At issue is the assessment of Applicant delay.
  
Discussion

Patentee argues that he should not have been assessed Applicant delay of 64 days under            37 CFR 1.704(c)(10), for the filing of an Information Disclosure Statement (IDS) on               June 26, 2019, subsequent to the reply filed April 23, 2019. In addition, Patentee argues that he should not have been assessed Applicant delay of 20 days under 37 CFR 1.704(c)(8) for filing an IDS on June 24, 2020, subsequent to the reply filed June 4, 2020. Lastly, Patentee argues that he should not have been assessed 101 days of Applicant delay under 37 CFR 1.704(c)(8) for filing an IDS on March 26, 2021, subsequent to a Request for Continued Examination (RCE) filed     December 15, 2020. Patentee asserts that all three IDSs contained a Rule 704(d) statement, and as such, no Applicant delay should have been assessed.

37 CFR 1.704(d)(1) states:


A paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination) of the application under paragraphs (c)(6), (c)(8), (c)(9), or (c)(10) of this section if it is accompanied by a statement that each item of information contained in the information disclosure statement:
	...
(i) Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in 1.56(c) more than thirty days prior to the filing of the information disclosure statement; or

(ii) Is a communication that was issued by a patent office in a counterpart foreign or international application or by the Office, and this communication was not received by any individual designated in 1.56(c) more than thirty days prior to the filing of the information disclosure statement.
	
A review of the IDSs filed June 26, 2019, June 24, 2020, and March 26, 2021 reveals that they each contained a 37 CFR 1.704(d) statement.  In light of 37 CFR 1.704(d)(1)(i), Patentee’s argument has been considered and found to be persuasive. As such, no Applicant delay should have been assessed for these three IDSs.

However, Patentee points out that he should have been assessed Applicant delay of 8 days for the filing of a supplemental IDS on December 22, 2020, subsequent to the RCE filed December 15, 2010. Patentee states that this IDS did not contain a Rule 704(d) statement. However, the number of days beginning on December 16, 2020 and ending on December 22, 2020 is 7 days, not 8 days as asserted by Patentee. 

In view thereof, the total PTA for the instant patent is 441 days, not 440 days as asserted by Patentee.

Overall PTA Calculation
Formula:

 “A” delay + “B” delay + “C” delay - Overlap - applicant delay = X
	
USPTO’s Calculation:				
	                         
518 + 81 + 0 – 117 – 41 (34+ 7) = 441





Conclusion

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by four hundred forty-one (441) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  

Enc:  draft Certificate of Correction 




UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  11,154,491
		DATED            :  October 26, 2021   
		INVENTOR(S) :   Wenzel et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 263 days.

      Delete the phrase “by 263 days” and insert – by 441 days--